Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in page 7, the applicant asserts that “As is the case with Abraham, Sohn also fails to disclose or suggest the features of “indicates a frequency at which a beamformee of the one or more beamformees feeds back channel information’. As such, Applicant respectfully submits that the proposed combination of Abraham and Sohn does not render claim 16 obvious.” Examiner respectively disagrees.

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Given the broadest reasonable interpretation of “indication information indicates one or more beamformees…and indicates a frequency at which a beamformee of the one or more beamformees…”, the indication information indicates a frequency at which a beamformee of the one or more beamformees feeds back channel information. Wherein as indicated by SOHN, in par. 120, “a maximum bandwidth through which the feedback frame can be transmitted may be implemented by setting the service field of the data field of a PPDU,” the maximum bandwidth indicates the frequency that one or more STAs feeds back channel information. Therefore, given the broadest reasonable interpretation, SOHN would teach “indicates a frequency at which a beamformee of the one or more beamformees feeds back channel information”. Therefore, the combination of Abraham and Sohn would teach the claims. 
The rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 17, 20, 21, 22, 23, 26, 27, 28, 29, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABRAHAM et al. (US 201202500543) in view of SOHN et al. (US 20130223427).

Regarding claim 16, 22, 28, ABRAHAM et al. (US 201202500543) teaches a method for channel information feedback, comprising: 
generating, by a beamformer, a frame that carries indication information, wherein the indication information indicates one or more beamformees to feed back channel information to the beamformer (fig. 5, 7; par. 71, 76, 83, 85, 87, 88, The NDPA frame 402 may comprise Association Identifiers (AIDs) of the STAs that should transmit computed CSI feedback messages to the AP); 
sending, by the beamformer, the frame to the one or more beamformees (par. 71, An access point (AP) may transmit to one or more user stations (STAs) a Null Data Packet Announcement (NDPA) frame).
However, ABRAHAM does not teach indicates a frequency at which a beamformee of the one or more beamformees feeds back channel information.
But, SOHN et al. (US 20130223427) in a similar or same field of endeavor teaches a frame that carries indication information, wherein the indication information indicates a frequency at which a beamformee of the one or more beamformees feeds back channel information (par. 103, a bandwidth used to transmit a null feedback frame may be determined based on the parameter CH_BANDWIDTH of RXVECTOR (i.e., an information parameter obtained by receiving the NDPA frame transmitted earlier than the NDP frame); par. 119, 120, if channel sounding is performed on a plurality of STAs, a bandwidth supported by each of the STAs may be different. Furthermore, an AP which has received a feedback frame from the first STA may want to control a bandwidth through which channel state information for another bandwidth or a feedback frame or both are transmitted in relation to the remaining STAs… information related to a maximum bandwidth through which the feedback frame can be transmitted or maximum bandwidth information related to channel state information or both may be included in an NDPA frame or a feedback poll frame or both; par. 125, the AP 810 transmits a feedback poll frame to the STA2822 at step S840. In order to limit a bandwidth through which the feedback frame of the STA2822 is transmitted, the AP 810 may include information about channel estimation for the 80 MHz bandwidth in the feedback poll frame).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SOHN in the system of ABRAHAM to implement the indication of frequency for feeding back the channel information.
The motivation would have been to acquire channel information in shorted time to optimize the bandwidth usage. 

Regarding claim 17, 23, 29, ABRAHAM et al. (US 201202500543) teaches the method according to claim 16, wherein the frame comprises an association identifier (AID) of the one or more beamformees (par.71, 85, 86, AID field).


Regarding claim 20, 26, 32, ABRAHAM et al. (US 201202500543) teaches the method according to claim 16, wherein after sending the frame, the method further comprises: receiving, by the beamformer, the channel information fed back by the one or more beamformees (par. 72, 74, receiving CSI Feedback).

Regarding claim 21, 27, 33, ABRAHAM et al. (US 201202500543) teaches the method according to claim 16, wherein before sending the frame, the method further comprises: sending, by the beamformer, a null data packet announcement (NDPA) (fig. 4, par. 71, 74, After the NDPA frame 402 is transmitted, the AP may transmit a second NDPA frame 422 to again request CSI feedback); and sending, by the beamformer, a null data packet (NDP) (fig. 4, par. 71, sending the NDP).

Claims 18, 24, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABRAHAM et al. (US 20120250543) and SOHN et al. (US 20130223427) as applied to claim 16, 22, 28 above, and further in view of BAO et al. (US 20140044069).

Regarding claims 18, 24, 30, ABRAHAM et al. (US 201202500543) teaches the method according to claim 16, wherein the beamformees comprise a first beamformee and a second beamformee (par. 71, 78, 82, 91, STAs), and the indication information comprises a first indication information and a second indication information (par. 71, 78, 91, The NDPA frame 402 may comprise Association Identifiers (AIDs) of the STAs that should transmit computed CSI feedback messages to the AP).
However, ABRAHAM does not teach wherein the first indication information indicates a first frequency at which the first beamformee feeds back channel information to the beamformer, and the second indication information indicates a second frequency at which the second beamformee feeds back channel information to the beamformer.
But, BAO et al. (US 20140044069) in a similar or same field of endeavor teaches wherein the first indication information indicates a frequency on which first channel information is to be fed back by the first beamformee to the beamformer (fig. 5, 6, par. 125, 126, 142, where the sounding frame requests for a feedback of channel information, and the request carries MIMO control information includes a channel information type, channel bandwidth and subcarrier grouping information that are required to be fed back), and the second indication information indicates a frequency on which second channel information is to be fed back by the second beamformee to the beamformer (fig. 5, 6, par. 125, 126, 142, where the sounding frame requests for a feedback of channel information, and the request carries MIMO control information includes a channel information type, channel bandwidth and subcarrier grouping information that are required to be fed back).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BAO in the system of ABRAHAM and SOHN to implement the indication of frequency for feeding back the channel information for each STA.
The motivation would have been to manage the CSIs for different bandwidth and collision among the CSIs feedback. 

Claims 19, 25, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABRAHAM et al. (US 20120250543) and SOHN et al. (US 20130223427) as applied to claim 16, 22, 28 above, and further in view of CHOUDHURY et al. (US 20140153415).

Regarding claims 19, 25, 31, ABRAHAM does not teach the method according to claim 16, wherein one or more beamformees comprises: a beamformee in one of a same basic service set (BSS) as the beamformer, and a beamformee in a different BSS from that of the beamformer.
But, CHOUDHURY teaches wherein one or more beamformees comprises: a beamformee in one of a same basic service set (BSS) as the beamformer, and a beamformees in a different BSS from that of the beamformer (par. 158, 160, 167, 177, measurement of beacon from other base station in SSID=X, indicating different basic service ID).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by CHOUDHURY in the system of ABRAHAM and SOHN to transmit first channel measurement and second channel measurement.
The motivation would have to been to provide measurement for the associated STA with the associated AP.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        06/03/2022